Citation Nr: 0825974	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The veteran's left ear hearing loss was not aggravated by 
active service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1153, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for left ear hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim in an April 
2008 supplemental statement of the case, October 2004 and 
March 2006 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hearing loss may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
conditions that are recorded in examination reports are to be 
considered as "noted."  38 C.F.R. § 3.304(b).  Here, the 
veteran's April 1966 service entrance examination diagnosed 
left ear hearing loss.  Because this disorder was noted upon 
his enlistment examination, the presumption of soundness does 
not apply.  See 38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease is considered 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent 
medical evidence is needed to support a finding that the pre-
existing disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  However, aggravation of a pre-existing condition 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation only applies if there is an 
increase in severity during service).

The veteran's April 1966 service entrance examination found 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
50
/
60

The diagnosis was left ear hearing loss.  In a November 5, 
1966 service medical record, the veteran reported he could 
not hear from his left ear.  
On November 8, an audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
35
NR
/
NR

Air conduction testing results, without masking, did not 
produce any results in the left ear.  The impression was 
unilateral deafness.  The veteran was given an H2 profile, 
which prohibited exposure to loud noises or firing of weapons 
without adequate ear protection.  In a December 5, 1966 
service medical record, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
NR
NR
90
/
95

A December 16, 1966 service record indicated that an 
audiological evaluation did not produce any results for left 
ear hearing.  In another December 16 record, the diagnosis 
was sensorineural hearing loss and the veteran was given a 
H3T profile, which prohibited exposure to loud noises or 
firing of weapons.  

A January 1967 service medical record indicated that an 
audiological evaluation did not produce any results for left 
ear hearing.  The examiner noted that the tests might be 
invalid.  In another January 1967 service record, the 
examiner noted that the veteran entered service with left ear 
hearing loss and a H2 profile, based on an audiogram done 
without masking which failed to reveal the total left ear 
deafness.  The examiner noted that subsequent audiograms 
found left ear deafness without other ear abnormalities.  The 
impression was complete left ear sensory neural hearing loss.  
An H4 profile was given.  The veteran was hospitalized at 
Walter Reed General Hospital from January 28, 1967 to 
February 6, 1967.  The diagnosis was complete left ear 
sensorineural hearing loss.  The veteran was discharged to 
duty with a permanent H3 profile, which prohibited 
assignments involving habitual or frequent exposure to loud 
noises or firing of weapons.  

A March 1967 service medical record noted that the veteran's 
military occupational specialty (MOS) should be changed 
because the current MOS, heavy equipment, would aggravate.  A 
May 1967 service record noted complete left ear hearing loss 
and a permanent H3 profile, which prohibited assignments 
involving habitual or frequent exposure to loud noises or 
firing of weapons.  A June 14, 1967 service medical record 
found pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
70
75
80
/
90

Another June 1967 service record assigned a permanent H2 
profile, which prohibited exposure to loud noises or firing 
of weapons without adequate ear protection and assignments 
involving frequent exposure to loud noises or firing of 
weapons.  

In an August 1967 service record, the impression was complete 
left ear hearing loss.  The veteran's October 1968 service 
discharge examination found pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
50
/
65

The diagnosis was complete left ear sensorineural hearing 
loss.  

In an August 2005 lay statement and his November 2005 
substantive appeal, the veteran asserts that his left ear 
hearing loss was aggravated by active service, due to noise 
exposure in combat duty and serving as part of a mortar unit.

A March 2008 VA audiological examination was conducted upon 
review of the claims file.  The veteran reported a little 
left ear hearing loss prior to service and stated that it had 
worsened in the past 4 years.  He stated that he served as a 
combat engineer and mortar crew during service.  The veteran 
reported military noise exposure including rifle fire, mortar 
fire, and grenade launchers and recreational noise exposure 
of a riding lawn mower.  Before and after service, he worked 
as a delivery truck driver and from 1979 to 2004 he drove a 
truck hauling large and heavy construction equipment.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105
105
105
105
105

The average puretone threshold was 105 decibels.  Speech 
recognition ability of the left ear could not be tested due 
to profound hearing loss.  The examiner noted that the 
veteran's left ear complete hearing loss existed prior to 
service and found that the April 1966 findings were shadow 
responses from the right ear due to crossover, noting that a 
test 2 weeks after service entrance elicited no response from 
the left ear when masking was applied to the right ear.  The 
examiner noted that unilateral profound hearing loss can be 
unsuspecting to an individual.  The examiner also determined 
that there was no evidence of aggravation of the left ear 
hearing loss, noting that the separation hearing test 
contained shadow responses similar to the service entrance 
examination.  Last, the examiner found that the inservice 
audiological findings indicated a persistent complete hearing 
loss in the left ear.

The evidence of record demonstrates that the veteran's pre-
existing left ear hearing loss was not aggravated by active 
service.  There is currently diagnosed left ear hearing loss 
that was present upon service entrance.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  A VA examiner 
determined, upon a review of the claims file and extensive 
discussion of the audiological findings made during active 
service, that the veteran's left ear hearing loss was not 
aggravated during active service.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not free 
to substitute its own judgment for that of an expert); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion).  Although 
the veteran asserts that his hearing loss was aggravated 
during active service, his testimony is not competent to 
provide such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, service connection for left 
ear hearing loss is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


